Citation Nr: 0639367	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  00-09 381A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


ISSUE

Entitlement to an increased rating for residuals of a right 
knee injury, currently evaluated at 20 percent.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to May 
1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which denied the veteran's request for 
a rating in excess of 10 percent.  

In August 2000 the veteran testified at an RO hearing in 
Nashville, Tennessee.  The transcript of that hearing is of 
record.

In July 2003, the Board remanded the matter for further 
development, including the acquisition of a compensation and 
pension (C&P) examination.  The report of the ensuing October 
2003 examination has been made a part of the record.

In a rating decision dated in October 2003, the RO increased 
the rating for residuals of a right knee injury from 10 
percent to 20 percent, effective April 6, 1999.

In a decision dated in March 2005 the Board denied the 
veteran's claim for a rating in excess of 20 percent.  The 
veteran then appealed this decision to the United States 
Court of Appeals for Veterans Claims (Court).  In an Order 
dated in July 2006 the Court, acting upon joint motion of the 
parties, vacated the Board's March 2005 decision and remanded 
the case to the Board for further development.


REMAND

In October 2003 the C&P examiner reported that the veteran 
"has some pain with passive flexion and extension," and 
said that the veteran "has got some pain with patellar 
grind."  The examiner also stated that "there is 
significant pain on range of motion at this time, and added 
that "it is conceivable that the pain could further limit 
his function as described, particularly after being on his 
feet or even seated for long periods of time."  However, the 
examiner then stated that "it is not feasible to attempt to 
express this in terms of additional limitation of motion as 
these matters cannot be determined with any degree of medical 
certainty."  Additional medical information would be helpful 
in order for the Board to discuss the impact of pain in 
making a rating determination and to assist the Board in 
providing a clear explanation as to what role the veteran's 
assertions of pain played in the rating decision.

In view of the length of time that has lapsed since the 
veteran's last C&P examination, and in order to properly 
evaluate the veteran's right knee disorder under all 
applicable schedular provisions, the veteran should be 
accorded a new examination.  38 C.F.R. § 3.159(c)(4).  Since 
the case is being returned, the record should also be updated 
to include any recent treatment records.  38 C.F.R. 
§ 3.159(c). 

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for his right knee 
disorder since service.  Even if no 
additional sources of treatment records 
are identified, all relevant treatment 
records compiled since June 2003 by the VA 
medical center patronized by the veteran 
should be obtained.  

2.  After the foregoing development has 
been accomplished, the veteran should be 
scheduled for an examination by an 
appropriate specialist to determine the 
severity of his right knee disorder.  The 
claims folder must be made available to, 
and reviewed by, the examiner.  All 
indicated tests should be performed, and 
all findings reported in detail, utilizing 
the Compensation and Pension examination 
worksheet for Joints.  Additionally, the 
examiner is requested to offer an opinion 
as to the relationship, if any, between 
the decreased sensation over the veteran's 
medial knee and his reported pain (whether 
the veteran's right knee pain is related 
to neuropathy).

3.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issues on appeal.  
If the benefit sought remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate review.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
GARY L. GICK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



